Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 1 of 13            FILED
                                                                    2020 Jan-21 PM 10:49
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                  Exhibit 9
Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 2 of 13
Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 3 of 13
Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 4 of 13
Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 5 of 13
Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 6 of 13
Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 7 of 13
    Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 8 of 13

                                                 Exhibit A


Ralph Q. Summerford, CPA, ABV, CFF, CFE, CIRA, CDBV

Education:
BS, University of Alabama, 1968
Oneonta High School, Oneonta, Alabama, 1964


Personal:
Born May 2, 1946 (Birmingham, Alabama), Methodist married June 20, 1970, two children


Certifications:
   Certified Public Accountant, 1971
   Certified Fraud Examiner, 1993
   Certified Insolvency and Restructuring Advisor, 2003
   Accredited in Business Valuation, 2006
   Certified in Financial Forensics, 2008
   Certified in Distressed Business Valuation, 2013


Practice Areas:
   Forensic and investigative accounting
   Fraud examinations
   Expert witness and consultant
   Computer forensics
   Litigation consulting
   Bankruptcy and insolvency
   Calculation of damages
   Business valuation


Professional Profile:

   Forensic accounting and litigation consulting include services for both plaintiffs and defendants in civil,
    criminal, domestic, bankruptcy proceedings, and fraud examinations
   Expert witness and consultant include accounting malpractice, special examiner for bankruptcy trustees,
    court appointed special master, shareholder disputes, lost profits, lost wages, calculation of damages,
    breach of contract, tortious interference, antitrust, truth in lending, divorce, fraud, corporate ethics policies,
    health care fraud, and RICO claims
   Business valuation for all types of businesses including construction, manufacturing, medical, software,
    sales and service industries, and intellectual property (for example damages in intellectual property
    litigation cases)
   Former Chairman, Board of Review, Association of Certified Fraud Examiners
   Former member, Board of Regents (Vice Chairman), Association of Certified Fraud Examiners, 2000 –
    2002
   Past Chairman, Practice Review Committee, Alabama Society of Certified Public Accountants


                                                   Page 1 of 3
    Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 9 of 13

                                            Exhibit A
   Former member, Professional Standards and Practices Committee, Association of Certified Fraud
    Examiners (Chairman -- 1996 to 1999)
   Former President, Vice President, and Program Committee Chairman, Alabama Chapter of the
    Association of Certified Fraud Examiners
   Former member, Professional Advisory Board, Culverhouse School of Accountancy, University of
    Alabama
   Member, American Institute of Certified Public Accountants
   Former member, Forensic and Litigation Services Committee, American Institute of Certified Public
    Accountants
   Member, Certified in Financial Forensics Ambassadors Committee of the Forensic and Valuation Services
    Section, American Institute of Certified Public Accountants
   Member, Association of Certified Fraud Examiners
   Member, various state societies of Certified Public Accountants
   Member, Association of Insolvency and Restructuring Advisors
   Former member, Accounting Advisory Council for the Accounting and IS Program at the University of
    Alabama at Birmingham
   Former member, American Institute on Federal Taxation
   Member, Birmingham Kiwanis Club
   Former director, Birmingham Broadway Series
   Former member, Birmingham YMCA Board of Management (Member of Executive Finance Committee)
   Former director, United Cerebral Palsy of Greater Birmingham, Inc.
   Faculty member, Association of Certified Fraud Examiners
   Former member, Editorial Board, The Bank Fraud and Security Report published by Southeast
    Consulting, Inc.
   Panel of Experts, Dunn on Damages, published by Valuation Products & Services, LLC



Guest Lecturer (Partial listing of presentations)

   Lecturer at University of Alabama, Birmingham Southern College, University of Alabama at Birmingham,
    Tulane University
   Alberta Gaming and Liquor Commission, Specialized Fraud Training, Edmonton, Alberta, Canada
   Los Angeles Unified School District Fraud Examination Training Program
   The World Bank, Washington, D.C., Fraud Examination Training Program
   Australian Fraud Conference, Melbourne, Australia
   New Zealand Fraud Conference, Auckland, New Zealand
   NASDAQ Stock Exchange Training Seminar
   United States Virgin Islands Fraud Prevention for Managers
   International Consortium on Governmental Financial Management, Miami, Florida
   Fraud and forensic accounting topics at annual state society meetings of Certified Public Accountants
   Annual meetings of the Association of Certified Fraud Examiners
   Training programs of the Association of Certified Fraud Examiners
   Training programs of the American Institute of Certified Public Accountants
   Keynote speaker on fraud and forensic accounting
   Training programs of the Institute of Internal Auditors
   Financial Consulting Group Training College
   Defense Research Institute guest lecturer
   Federal Deposit Insurance Corporation Directors' College
   Corporate training programs
   Local and regional CPA firms
   Alabama and North Carolina Bankers’ conventions



                                              Page 2 of 3
    Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 10 of 13

                                             Exhibit A

Publications:
“Why You Should Hire Your Own Attorney for a Malpractice Suite.” AccountingWEB. February 14, 2019.

“Why Don’t Auditors Find Fraud?” Fraud Magazine. Vol. 34. January/February 2019.

“Auditors Play Key Role in Deterrence and Detection of Fraud.” CPA Practice Advisor. November 19, 2018.

“How to Avoid Charity Scams This Holiday Season.” AL.com. December 23, 2015.

“Liability Risk on the Rise.” Accounting Today. September 30, 2015.

“7 Ways to Prevent an Accounting Malpractice Lawsuit.” AccountingWEB. September 30, 2015.

“How to Make the Most of Your Year-End Charitable Donations.” Birmingham Business Journal.
        December 27, 2013.

“How CPAs Should Respond to a Malpractice Suit.” CPA Practice Advisor. August 5, 2013.

“Contract Damages and Lost Profits Determined Through Stipulations, Depositions and Exhibits.” Dunn on
       Damages. Spring 2012. Issue 6.

“Memorandum: Ralph Summerford, forensic accountant, Forensic Strategic Solutions PC.” Birmingham
      News. September 1, 2011.

“Reliability of Business Plans to Support Lost Profits Damages.” Dunn on Damages. Winter 2010. Issue 1.


Employment History:
   2003 to present – Forensic Strategic Solutions, formerly known as Summerford Accountancy, PC,
    President
   2001 to 2003 – Dixon Odom, PLLC, Partner
   1992 to 2001 - Summerford Accountancy, PC, President
   1990 to 1992 - Summerford & Company
   1985 to 1989 - Smith Brothers Motorcycles, Inc., President
   1972 to 1985 - Summerford & Company, PC, Certified Public Accountants, formerly known as Pearce &
    Summerford, now known as Warren Averett
   1969 to 1972 - Ernst & Ernst (now Ernst & Young)
   1968 to 1969 - First State Bank of Altoona, Alabama




                                               Page 3 of 3
             Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 11 of 13

                                                    Exhibit B

    Ralph Q. Summerford, CPA, ABV, CFF, CFE, CIRA, CDBV
   Testimony As An Expert At Trial Or By Deposition Within Past
              Four Years -- As of 01/06/2020
                                                                                                     Type of
  Case #           Jurisdiction           Attorney/Firm                      Case                   Testimony      Date
2:14-cv-      U.S. District Court of     Roger L. Bates,        Adtrav Corporation v. Duluth         Deposition    1/27/16
0056-TMP-S    Northern District of       Esq./Hand Arendall,    Travel, Inc.
              Alabama Southern           LLC
              Division
CV-08-        Circuit Court of           Thomas Creel,          Dolly Ridge Point, Inc., Thornton    Deposition    2/16/16
902750        Jefferson County, AL       Esq./Carr Allison      Construction Company, Inc., et al
                                                                v. Saiia Construction, LLC, et al
2:14-CV-      U.S. District Court        Brian Grayson,         Robert A. Boyd v. Theodore           Deposition    3/18/16
02290-HGD     Northern District of       Esq./Lloyd, Gray, et   Mason, et al.
              Alabama Southern           al.
              Division
CV-2013-      Circuit Court for Shelby   Jim Pino,              Foster Family 1989 Trust- Gary         Trial       4/14/16
000382        County, AL                 Esq./Charles Lorant,   D. Foster v. Stephen Foster          Testimony
                                         Esq.
2:11-cv-      U.S. District Court of     Rufus T. Dorsey,       Colonial Bancgroup, Inc. v.          Deposition    9/30/16
00746-        Middle District of         Esq./Parker Hudson     Pricewaterhousecoopers LLP and
WKW           Alabama Northern           Rainer & Dobbs LLP     Crowe Horwath LLP
              Division
17-cv-        U.S. District Court        Andrew Campbell,       Alabama One Credit Union v.          Deposition   11/10/17
002960LSC     Northern District of       Esq./Campbell Guin,    Cumis Insurance Society, Inc.
              Alabama Western            LLC
              Division
CV-2013-      Circuit Court of Shelby    Court Appointed        Gary D. Foster v. Stephen Foster    Hearing       12/07/17
000382.00     County, AL
7:15-cv-      U.S. District Court        Peter Bolvig, Esq./    Great Western Development            Deposition    4/10/18
2160-LSC      Northern District of       Whitaker, Mudd,        Corporation, Inc. and Ventec,
              Alabama Western            Luke, & Wells LLC      LLC v. Jonathan Benison,
              Division                                          William Nick Underwood,
                                                                Young Peoples Alliance
                                                                Association for Youth
                                                                Development Council, Inc., and
                                                                River’s Edge Bingo, LLC
CV-2013-      Circuit Court of Shelby    Court Appointed        Gary D. Foster v. Stephen Foster    Hearing       04/04/18
000382.00     County, AL
1:15-cv-      U.S. District Court for    Kevin Cartledge,       Gregory Hunter and Hunter           Deposition    05/16/18
1050          the Middle District of     Spilman Thomas &       Family Capital, LLC, v.
              North Carolina             Battle, PLLC           Mountain Commerce Bank and
              Greensboro Division                               Bobby A. Brown
47-CV-        Circuit Court of Madison   Donald Partridge,      Five Stones Research v. Hall        Deposition    07/12/18
2015-         County, AL                 Maron Marvel           Albright Garrison & Associates,
902276.00                                Bradley & Anderson     P.C., Jonathan N. Hall and Linda
                                         LLC                    F. Tucker
PR-2016-      Probate Court of Shelby    Christopher Reid,      The Estate of Glen H. Yancey        Hearing       08/10/18
000342        County, Alabama            Reid Law Firm, LLC

                                                       Page 1 of 2
              Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 12 of 13

                                                      Exhibit B

    Ralph Q. Summerford, CPA, ABV, CFF, CFE, CIRA, CDBV
   Testimony As An Expert At Trial Or By Deposition Within Past
              Four Years -- As of 01/06/2020
                                                                                                      Type of
  Case #            Jurisdiction            Attorney/Firm                      Case                  Testimony      Date
63-CV-         Circuit Court of            James R. Bussian,     Joseph Brian Christian and          Deposition   10/23/18
2013-901524    Tuscaloosa County, AL       Maynard Cooper &      Teresa Sheryl Christian v. Kandy
                                           Gale PC               Dubose Cannon; Cenlar, F.S.B.;
                                                                 State Farm Bank, F.S.B.;
                                                                 Alabama One Credit Union,
                                                                 FCU; Federal National Mortgage
                                                                 Association; Magnolia Sales,
                                                                 Inc., d/b/a Crimson Title; and
                                                                 Fidelity National Title Insurance
                                                                 Company
CV-15-         Circuit Court of            Michael D. Petway,    Dr. L. Shefton Riggins v.           Deposition   01/30/19
900632         Jefferson County, AL        Fuston, Petway &      Regions Bank; Warren Averett,
                                           French, LLP           LLC; Warren Averett Benefits
                                                                 Consultants, LLC; Warren
                                                                 Averett, Kimbrough & Marino,
                                                                 P.C.; Warren Averett Companies,
                                                                 LLC; and Anntwine J. Moss
1:17-cv-       United States Distrct       Joseph F. Brophy,     Dynamic Campus Solutions v.         Deposition   02/28/19
00906          Court for the Middle        Hohmann, Brophy,      Pfeiffer University
               District of North           Shelton & Weiss,
               Carolina                    PLLC
1:16-cv-       United States District      Brett Ross, Carr      James Aldridge, Relator, on         Deposition   3/29/19
00369          Court for the Southern      Allison               behalf of, United States of
               District of Mississippi                           America v. H. Ted Cain, Julie
               Southern Division                                 Cain, Corporate Management,
                                                                 Inc., a Mississippi Corporation,
                                                                 Stone County Hospital, Inc.,
                                                                 Thomas Kuluz, and Starann
18 CVS         North Carolina Wake         Jeffrey S.            Glover Construction Company,        Deposition   8/22/19
1900           County in the General       Southerland, Tuggle   Inc. v. Sequoia Services, LLC,
               Court of Justice Superior   Duggins, P.A.         John Michael Glover, J. Mark
               Court Division                                    Glover, and Christopher James
                                                                 Colangelo




                                                         Page 2 of 2
   Case 5:15-cv-01750-AKK Document 213-9 Filed 01/21/20 Page 13 of 13



                                       Exhibit C
                            List of Documents Considered

                 Document Title                 Attorney Bates
11 27 2019 ltr from Trinity
11 27 2019 ltr from VAW
20090720 Letter to Simms from Pyle re Cost      WMEL 17175 ‐ 17176
Breakdown
2010‐2011 Audit                                 WMEL 02219 ‐ 02265
2011‐2012 Audit                                 WMEL 02179 ‐ 02218
2012‐2013 Audit                                 WMEL 02137 ‐ 02178
2013‐2014 Audit                                 WMEL 02096 ‐ 02136
2014‐2015 Audit                                 WMEL 02047 ‐ 02095
2016 Audit                                      WMEL 01996 ‐ 02046
2017 Audit                                      WMEL 01959 ‐ 01995
2019 WMEL 2019 DWSRF APP WITH
ATTACHMENTS
BryanKileyPatePE_PDFTran
Declaration of Don Sims
Doc 175 consolidated Complaint Final 92716
Doc 176 ERRATA to consolidated Complaint
Final 92716
ERRORS
Exh A for five ADOBE
Exh A for WMEL ADOBE
falkville0000001 ‐ 0048823                      falkville0000001 ‐ 0048823
Larry Watkins 2009‐2016
Lindsey Billing. Produced by Client 2016‐2019   PLS_LINDSEY_000001 ‐ 000044
lindsey0000001 ‐ 0000180                        lindsey0000001 ‐ 0000180
MIEX System Cost 1
Miex System Cost 2
production
Tommy and Lanette Lindsey 2009‐2016
towncreek0000001 ‐ 0003730                      towncreek0000001 ‐ 0003730
TRINITY0000001 ‐ 0000154                        TRINITY0000001 ‐ 0000154
VAW0000001 ‐ 0012227                            VAW0000001 ‐ 0012227
Watkins Billing. Produced by Client 2000‐2019   PLS_WATKINS_000001 ‐ 000013
Watkins0000001 ‐ 0000445                        Watkins0000001 ‐ 0000445
WMEL Line‐Item‐Carbon‐Replacement‐Fund
wmel_customer_lists0000001 ‐ 0000471            wmel_customer_lists0000001 ‐ 0000471
WMEL00001 ‐ 19879                               WMEL00001 ‐ 19879
WMEL03748                                       WMEL 03748 ‐ 03761




                                         Page 1 of 1
